Citation Nr: 0008230	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling.  

2.  Entitlement to service connection for fatigue, high 
cholesterol, a vaginal skin disability, a thyroid condition, 
and joint pains in the legs, due to an undiagnosed illness or 
a basis other than an undiagnosed illness.  

3.  Entitlement to an increased evaluation for tinea cruris, 
currently rated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for tinea pedis, 
currently rated as 10 percent disabling.  

5.  Entitlement to a compensable evaluation for a left knee 
strain.  

6.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

7.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, Ms. KG, and Ms. CB


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
December 1988, November 1990 to February 1993, August 1993 to 
April 1994, and from May 1994 to December 1994, to include 
service in the Persian Gulf.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the North Little Rock, Arkansas Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran is currently service-connected for PTSD (30 
percent), status post removal of uterus for fibroid tumors 
(30 percent), migraine headaches (30 percent), tinea cruris 
(10 percent), tinea pedis (10 percent), a left knee strain 
(noncompensable), and arteriosclerosis of the thoracic aorta 
(noncompensable).  

The combined schedular evaluation is 70 percent.  Entitlement 
has been established for special monthly compensation for 
anatomical loss of a creative organ pursuant to the criteria 
of 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 1999);  38 C.F.R. 
§ 3.350(a) (1999).

The Board notes that, pursuant to the veteran's claim for an 
increased migraine headache rating, the RO assigned a 30 
percent evaluation in April 1998.  The appellant is generally 
presumed to be seeking the maximum benefit available by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not indicated 
satisfaction with this rating.  

The Board notes that the veteran's representative apparently 
attempted to withdraw this appeal in April 1998, stating the 
he was satisfied with the 30 percent rating.  

A substantive appeal may be withdrawn at any time before the 
Board issues a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw an NOD filed by the 
appellant without the express written consent of the 
appellant.  38 C.F.R. § 20.204(a), (c) (1999).  

In the case at hand, the only writing of record is the 
representative's withdrawal of the appeal pertaining to 
migraine headaches.  There is no record of the veteran 
withdrawing this appeal or of her providing express written 
consent to the representative to withdraw it.  In addition, 
it is not clear as to whether the veteran was specifically 
seeking only a 30 percent rating, particularly in light of 
the fact the representative called for the 50 percent rating 
in previous statements.  Therefore, the Board concludes that 
the claim for an increased evaluation for migraine headaches 
was not effectively withdrawn for VA purposes, and is before 
the Board at this time.

In March 1999 the veteran's representative submitted a 
statement requesting that the veteran's claim be amended to 
include service connection for a "hiatus hernia."  




The Board presumes that this was meant to be a claim for a 
hiatal hernia.  She has also raised a claim for service 
connection for hypertension as secondary to her migraine 
headaches.  As these issues have been neither procedurally 
developed nor certified for appellate review, the Board is 
referring them to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issues of entitlement to increased evaluations for tinea 
cruris, tinea pedis, a left knee strain; and PTSD, and a TDIU 
are addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The evidence of record indicates that the migraine 
headaches result in up to two or three completely prostrating 
and prolonged attacks per week, and have been productive of 
severe economic inadaptability.  

2.  The claim of entitlement to service connection for 
fatigue, high cholesterol, a thyroid condition, and joint 
pain in the legs due to an undiagnosed illness based on 
southwest Asia service during the Persian Gulf War or 
inception during service is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

3.  The claim of entitlement to service connection for a 
vaginal skin disability has been attributed a known diagnosis 
and is service connected; the claim of service connection 
based on southwest Asia service during the Persian Gulf War 
or inception during service is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 50 percent 
for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.124a, Diagnostic 
Code 8100 (1999).  

2.  The claim of entitlement to service connection for 
fatigue, high cholesterol, a vaginal skin disability, a 
thyroid condition, and joint pain in the legs due to an 
undiagnosed illness or a basis other than an undiagnosed 
illness are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim: Migraine Headaches

Factual Background

The pertinent evidence of record shows that the RO granted 
service connection for migraine headaches in September 1992, 
assigning a rating of 10 percent.  

In March 1997 the veteran was seen at a VA facility for 
migraine headaches.  She reported that she had had three 
absences from work as a result of these headaches.  She 
reported that the headaches would usually last for a couple 
of days.  In another March 1997 VA progress note, the veteran 
reported that she was having one or two migraine headaches 
per month.  

The veteran was seen by VA for migraine headaches in April, 
May, and June 1997.  She was given treatment and was 
instructed not to drive on such treatment, as it resulted in 
heavy sedation.  

In June 1997 the veteran submitted a claim for, in pertinent 
part, entitlement to an increased evaluation for migraine 
headaches.  

In VA progress notes dated from July 1997, the veteran 
indicated that she was unable to tolerate the medication they 
were giving her for her headaches.  She reported that she 
could sometimes have three headaches in one week, then have 
none for two or three weeks.  She reported that such 
headaches would last for up to two days.  

VA progress notes from November 1997 noted that the veteran 
was continuing to have migraine headaches.  It was noted that 
she had stopped taking her medications because they were not 
helping her and were resulting in abdominal problems.  

In November 1997 a VA neurological examination was conducted.  
The veteran reported experiencing two to three migraine 
attacks per week with nausea, photophobia, phonophobia, and 
occasional vomiting.  She reported that the duration of such 
attacks were usually from 18 to 72 hours.  She reported going 
to the Emergency Department at the McClellan VA Medical 
Center (VAMC) ten days earlier for treatment of such 
headaches.  She stated that she was usually able to work 
through her headaches, stating that she left work early on 
one occasion during the previous month.  Neurological 
examination was described as within normal limits and the 
diagnosis was migraine with aura.  

In a VA progress note from March 1998 the veteran reported 
that her headaches were not much improved with treatment and 
that she was suffering from two or three headaches per week.  

During a hearing before the Hearing Officer at the RO in 
March 1998 the veteran testified that her headaches would 
become so severe that she was unable to function when they 
occurred.  She reported that such attacks would sometimes 
occur two or three times a week.  Transcript, p. 4.  She 
reported that when the headaches got "so severe," she would 
have to get in the bed, turn the lights out, and unplug the 
phone, stating that she could not stand any sounds during 
such attacks.  Tr., p. 5.  She testified that the headaches 
would force her to sometimes leave work and go home.  Tr., p. 
9.  

In a letter dated from March 1998, the veteran's employer 
wrote that the veteran had to take off work periodically due 
to headaches, and that such headaches prevented her from 
performing her duties as a small parcel and bundle sorter 
clerk.  

In April 1998 the veteran's sister reported that the veteran 
quite often would have severe to chronic headaches that would 
require hospitalization for treatment.  She reported that the 
headaches were becoming more frequent and longer in duration.  

A letter from the veteran's employer dated March 1999 
indicates that the veteran took 197 hours of annual leave and 
32 hours of sick leave in 1995, 129 hours of annual leave, 
and 120 hours of sick leave in 1996, 159 hours of annual 
leave and 82 hours of sick leave in 1997, and 242 hours of 
annual leave, 179 hours of sick leave, and 200 hours of leave 
without pay in 1998.  

A hearing was conducted before a RO Hearing Officer in March 
1999; however, the testimony from this hearing did not 
pertain to the particular issue being addressed here.  It 
primarily pertained to the veteran's experiences in the 
Persian Gulf in terms of her PTSD.  

During the October 1999 travel Board hearing before the 
undersigned, the veteran indicated that she had missed a lot 
of work, as much as a month or more, as a result of her 
symptoms from PTSD.  Transcript, pp. 3-4.  She reported that 
her headaches had not gotten any better, and that she was 
giving herself two to three shots per week for them.  Tr., p. 
8.  She reported that she would have to leave work when the 
headaches got "real real severe."  Tr., p. 8.  She further 
testified that after leaving work, it would normally take the 
migraines three days before they were completely gone.  Tr., 
p. 9.  

When asked whether the leave taken in 1998 was due to her 
service-connected disabilities, the veteran testified that 
some of the leave was and that some of it was not.  Tr., p. 
19.  She specified that a lot of the leave without pay taken 
was not for her service connected disabilities.  Tr., p. 19.  
However, she indicated that all the annual and sick leave 
taken was the result of her service-connected disabilities.  
Tr., pp. 19-20.  



Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  





The Rating Schedule provides compensation for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months (10 percent); 
with characteristic prostrating attacks occurring on average 
once a month over the last several months (30 percent); and 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability (50 
percent).  A noncompensable rating is provided for migraine 
headaches with less frequent attacks.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  





As the Board concludes that the evidence of record is 
sufficient to grant the maximum possible evaluation (50 
percent) for migraine headaches, the Board is of the opinion 
that any further development that may be necessary, such as a 
contemporaneous VA examination, is unnecessary.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); 38 U.S.C.A. § 5107(a) 
(West 1991).  

The veteran's migraine headaches are currently evaluated as 
30 percent disabling.  A 30 percent rating contemplates 
migraine headaches characterized by prostrating attacks 
occurring on average once a month over the last several 
months.  The next higher, and maximum rating (50 percent) 
requires very frequent, completely prostrating, and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

After a careful review of the relevant evidence, the Board is 
of the opinion that there is some question over whether the 
migraine headaches are more appropriately rated as 30 or 50 
percent disabling.  See 38 C.F.R. § 4.7.  

On the one hand, the record shows that the veteran has 
continued to be employed by the same employer over the last 
several years.  She was reported by the VA examiner as 
stating during the VA examination in November 1997 that she 
was usually able to work through her headaches.  

On the other hand, the record documents are consistent and 
more recent reports by the veteran show she has had up to two 
to three migraine headache attacks per week that have lasted 
up from 18 to 72 hours at a time.  This frequency is 
substantially higher than that required by the 30 percent 
rating.  VA records of relatively frequent treatment for her 
migraines support her statements.  These records also 
document the reported failure of conventional medication to 
successfully treat these headaches.  


The veteran has also testified during both relevant hearings 
that her migraine attacks have interfered with her ability to 
function.  She has also indicated that such attacks sometimes 
force her to miss work.  Letters from her employer support 
these statements.  One stated that she had periodically had 
to take off work due to headaches, and the other confirmed 
that she had taken several hours of annual and sick leave 
during the years from 1995 through 1998.  

Although the record does not definitively establish a severe 
impact on her employability in terms of frequency of 
absences, and the veteran has indicated that her PTSD has 
also resulted in a substantial amount of work absences, the 
evidence clearly establishes that her migraine attacks have 
forced her to miss substantial time from work at regular 
intervals.  As was stated above, when all the evidence is 
assembled, the Secretary is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert, supra.  

In the Board's opinion there is a balance of positive and 
negative evidence in support of the veteran's claim.  
Therefore, the benefit of the doubt rule or doctrine of 
equipoise applies.  In view of the work absences and the high 
frequency of attacks, which is substantially greater than 
that required by the 30 percent rating, the Board concludes 
that, resolving the benefit of the doubt in favor of the 
veteran, the more appropriate rating for the migraine 
headaches is the maximum 50 percent rating.  38 C.F.R. 
§§ 4.3, 4.7; Gilbert, supra.

Service Connection for Fatigue, High Cholesterol, a Thyroid 
Condition, and Joint Pains, due to an Undiagnosed Illness or 
a Basis other than an Undiagnosed Illness.

Factual Background

Medical records from the veteran's service prior to 1990 do 
not show documentation of treatment or findings pertaining to 
fatigue, the thyroid, or joint pains in the legs.  In fact, 
there is no documentation anywhere in the service medical 
records of findings specifically regarding fatigue.  

The service records do document treatment of increased 
redness and a white discharge from the vagina, diagnosed as 
vaginitis and cruritis in March 1982.  She was treated for a 
rash on her hands in April 1982 with a diagnosis of contact 
dermatitis.  In August 1982 she was treated for a rash on the 
forearm and feet.  The diagnosis was a resolving rash of 
questionable etiology.  

A progress note from September 1986 noted that the veteran's 
cholesterol was 243.  No specific diagnosis was rendered.  In 
March 1987 the veteran was noted as having an abnormal 
electrocardiogram (EKG) test.  A repeat of this test was 
within normal limits.  The examiner concluded that the 
veteran did not have coronary artery disease.  Her 
cholesterol was noted as being elevated, and she was advised 
to alter her diet.  

In July 1987 it was noted that the veteran had had dermatitis 
for about two weeks.  She reported that its onset began after 
arriving in Panama two weeks earlier.  Dry, scaling, and 
cracking skin was noted on the toes of both feet.  There was 
a rash on the arms that appeared dark and patchy with several 
circular oval spots.  The impression was "contact" 
(presumably contact dermatitis) and tinea pedis of the feet.  

In October 1987 the veteran was seen with a rash on her 
forearms and lower extremity that was thought to be possibly 
related to a trip to the jungle the past weekend.  The 
diagnosis was contact dermatitis.  On follow-up in October 
1987, it was noted that the rash was resolving in the lower 
extremities but was not breaking out on the hands.  Follow-up 
notes from October 1987 noted that the contact dermatitis was 
slowly resolving.  

A report from the Gorgaq Army Hospital dated from October 
1987 indicates that the veteran's cholesterol was at 242 and 
also indicated that this was high.  A physical examination 
conducted the day before also noted that the veteran's 
cholesterol was 242.  A follow-up note from October 1987 also 
noted high cholesterol.  There is no subsequent in-service 
documentation of high cholesterol.  

In March 1988 the veteran was seen for a rash all over her 
body.  Hives were noted on examination.  In September 1988 
she was seen with a 1.5 week history of a generalized rash.  
Examination noted multiple patches on the lower legs and 
forearms.  The diagnosis was contact dermatitis versus insect 
contact.  She was seen for a 3-day generalized rash in 
October 1988.  

In August 1988 the veteran was seen with a one month history 
of a rash over her groin.  The diagnosis was tinea cruris.  
In December 1988 she was diagnosed with vaginitis and mixed 
Candida and Gardnerella.  

The veteran's record of service (DD Form 214) indicates that 
she served in Operation Desert Shield/Desert Storm during her 
period of service from November 1990 to May 1991.  It also 
indicates that four months of this service was foreign 
service.  

In January 1991 the veteran was seen with complaints of a 
vaginal infection.  The assessment was vaginitis of 
questionable etiology and rule/out Candida by history.  

In February 1991 the veteran was seen with complaints of her 
legs hurting.  She reported that both legs were in pain with 
a dull, throbbing pain.  It was noted that her left little 
toe was swollen with a little fungi and chafing forming 
between the little toe and fourth toe.  The impression was 
myalgia.  

The veteran was also seen in February 1991 for a rash across 
her lumbar region.  Examination revealed a large area of dry, 
scaly skin across the lower back with no raised papules or 
vesicles, no warmth, and very minimally pruritic.  The 
impression was dry skin.  

Medical records from this period do not document fatigue, 
high cholesterol, or a thyroid condition.  

In April 1991, the veteran was examined for release from 
active duty.  It was noted that there had been no change in 
her health during her deployment.  She was concluded to be in 
good health; however, pelvic examination was deferred.  

A VA examination for a left knee condition (which was later 
service connected) was conducted in February 1990.  Aside 
from pain in her left knee, no complaints regarding joint 
pain in the legs were documented.  The veteran also reported 
having a groin rash which she developed while stationed in 
Panama.  No findings regarding this condition were 
documented.  

There are no medical records on file documenting fatigue, 
high cholesterol, joint pain in the legs, skin problems or a 
thyroid condition after February 1990 and before 1997.  

In May 1997 the veteran was seen for vaginal itching and a 
rash with no discharge.  She also reported left knee pain 
with occasional swelling.  She reported a history of problems 
with knee pain since 1988.  

In June 1997 the veteran submitted a claim for, in pertinent 
part, Gulf War Syndrome.  She made no mention in the 
application of the symptoms she thought might be associated 
with this syndrome.  

Records from the Arkansas Foot Clinic, dated from June 1997 
to November 1997 indicate that the veteran was treated there 
for a rash involving her feet.  No specific skin disability 
was documented in these records.  

A July 1997 VA progress note documented that the veteran was 
being treated for tinea and bacterial infections involving 
her feet.  It was noted that she had problems with such 
infections since being stationed in Panama.  She was also 
treated for bacterial vaginitis.  

In December 1997 a VA examination regarding the veteran's 
left knee strain was conducted.  She reported recurrent 
swelling and constant pain in the left knee; however, other 
joint pain in the legs was not documented.  The only 
diagnosis was residuals of a left knee strain.  

On VA skin examination in December 1997 the veteran was found 
to have intertrigo in the groin on both sides, 
dermatophytosis of the interdigital webs of the feet, eczema 
on the dorsum of the feet (concluded as being probable 
contact dermatitis), and some hyperpigmentation of the 
waistband.  It was thought that the hyperpigmentation may be 
evidence of old rubber dermatitis, but the examiner noted 
that this was not known.  It was concluded that this was 
evidence of old folliculitis with hyperpigmentation.  

During the March 1998 hearing before the Hearing Officer at 
the RO, the veteran was asked whether she had noticed any 
problems or symptoms that were unexplained or that she was 
uncertain about.  Transcript, p. 18.  She denied experiencing 
any such symptoms while she was actually in the Persian Gulf.  
Id.  Since her return, the only physical symptom she reported 
was fatigue.  Tr., p. 19.  She denied talking to any 
physicians about the fatigue.  Tr., p. 20.  

When asked if there were any other unexplained symptoms that 
she had developed since her service in the Persian Gulf, the 
veteran indicated that there were not.  Tr., p. 20.  

In April 1998 a friend of the veteran's reported, in 
pertinent part, that the veteran was always complaining to 
her about having fatigue or no energy.  

During a psychological evaluation in June 1998 the veteran 
reported that she did not sleep well, and that she often 
spent her sleepless hours thinking about what happened to her 
during her stay in the Persian Gulf, remembering the 12 to 13 
people who died in her unit.  

During an examination in July 1998, the veteran's 
musculoskeletal system was described as negative.  It was 
noted that she had a history of hypertension.  Examination of 
the neck revealed a linear, firm mass near the trachea.  The 
examiner concluded that it did not "feel like thyroid."  
The back, joints, and extremities were described as symmetric 
without cyanosis or edema.  The assessment, in pertinent 
part, was a left sided neck mass, questionable thyroid.  

In September 1998, Dr. T.L. reported that he had seen the 
veteran for hypertension, a ventral hernia, 
hypercholesterolemia, eczema, and migraine headaches.  

A VA progress note from October 1998 noted that the veteran 
had a recurrent problem with tinea corporis and severe 
itching which was currently in the groin going down the inner 
thigh.  

A hearing was conducted before a RO Hearing Officer in March 
1999; however, the testimony from this hearing did not 
pertain to the particular issue being addressed here.  It 
primarily pertained to the veteran's experiences in the 
Persian Gulf in terms of her PTSD.  

During a psychological examination in March 1999 the veteran 
was noted as having thyroid enlargement; however, there is no 
documentation from this report of her actually being examined 
for this symptom.  Nor was a thyroid problem documented at a 
subsequent March 1999 yearly "pap exam."

A VA record from March 1999 noted that a pap smear had been 
conducted with a subsequent microscopic examination of 
vaginal cytologic material that had been collected.  It was 
found that the spores and pseudohyphae were morphologically 
consistent with the Candida species.  The inflammation was 
noted as being acute.  

In October 1999 a travel Board hearing was conducted before 
the undersigned at the RO.  The veteran again testified to 
being fatigued.  Tr., p. 10.  She reported that she was tired 
all the time, and that her primary care physician at VA had 
recently been giving her some vitamins to build up her 
energy.  Tr., p. 11.  When asked if her nutritionist or 
primary care doctor had come up with a medical explanation as 
to what had caused her exhaustion, the veteran testified, 
"No, she hasn't said."  Tr., p. 11.  

When asked if the fatigue had caused her to miss work she 
answered, "Yeah, maybe occasionally."  Tr., p. 11.  



The representative noted that the veteran had been diagnosed 
with tinea cruris, and proceeded to ask the veteran if her 
doctors had offered some explanations as to what was "going 
on up there," or if they had been explained.  Tr., p. 12.  
She responded that it had not been explained to her, 
indicating that her medications for her vaginal skin disease 
had been changed three or four times and not been totally 
effective.  Id.  She testified that this had been going on 
since the Gulf War.  Id.  

When asked if she had been seen for anything which her 
doctors had been unable to explain, the veteran responded 
that no one had told her why her cholesterol stayed high.  
She also indicated that no one had explained her thyroid 
condition and the joint pains in her legs.  Tr., pp. 14-15.  
She indicated that she had been receiving treatment from a 
non-VA physician for her thyroid condition.  Tr., p. 14.  

Criteria

Service Connection-In General

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  




The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Persian Gulf Veterans and Undiagnosed Illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness 
shall be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be pain under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that her claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  This burden 
applies to claims of service connection by Persian Gulf 
veterans for disabilities due to undiagnosed illnesses.  
VAOPGCPREC 4-99.  Because the veteran has failed to meet this 
burden, the Board finds that her claim of entitlement to 
service connection for fatigue, high cholesterol, a vaginal 
skin disability, a thyroid condition, and joint pain in the 
legs as due to an undiagnosed illness, or some other injury 
or disease incurred in service, must be denied as not well 
grounded.  

The Board reiterates the four requirements for a well-
grounded claim for service connection of an undiagnosed 
illness under section 3.317: the submission of some evidence 
of: (1) active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  

The veteran's record of service (DD Form 214) confirms that 
she served on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  

However, in this case, the Board has determined that the 
veteran has not presented a well-grounded claim in that the 
available record fails to demonstrate the existence of a 
current disability, diagnosed or undiagnosed, to which her 
reported symptoms of fatigue, high cholesterol, a thyroid 
condition, and joint pain in the legs, are attributable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service); see also VAOPGCPREC 4-99.  

In this regard, the Board initially wishes to note the 
distinction between an "undiagnosed illness", see 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, and no current disability.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 and Rabideau, 2 Vet. 
App. at 143.  As 38 C.F.R. § 3.317 makes clear, an 
undiagnosed illness is a real illness with symptomatology 
causing disability.  In this case, the medical evidence 
indicates that there is no illness and no disability, 
diagnosed or undiagnosed, that can be attributed to any of 
the above-mentioned symptoms.  

The only documentation of fatigue is the veteran's testimony 
of being fatigued and the statement of a friend who reported 
hearing the veteran complain about being fatigued.  There is 
no objective or medical evidence of a diagnosed or 
undiagnosed disability underlying the veteran's alleged 
fatigue.  In fact, there is no documentation of fatigue in 
the service medical records during the veteran's service in 
the Persian Gulf.  Nor is there medical documentation of 
fatigue in the post-service medical records.  Thus, there is 
no competent or objective evidence of a chronic disability, 
diagnosed or undiagnosed, underlying the alleged fatigue.  

Regarding her high cholesterol, the record shows that the 
veteran was found to have high cholesterol while in the 
service, and the record indicates that she has been treated 
for it since her discharge from service.  Again however, 
there are no objective indications of a chronic disability, 
diagnosed or undiagnosed, that has been attributed to this 
laboratory finding.  



There is no competent medical evidence indicating an opinion 
of a disability, diagnosed or undiagnosed that is underlying 
the high cholesterol.  High cholesterol is a laboratory 
finding which, after clinical correlation and study, may 
indeed lead an examiner to diagnose a disability.  High 
cholesterol in and of itself is not a ratable disability 
resulting in an impairment of earning capacity.  See 38 
C.F.R. § 4.1; Allen v. Brown 7 Vet. App. 439, 448 (1995).  

In this case there is no documentation of a disorder, 
diagnosed or undiagnosed, underlying the high cholesterol.  
Absent the presentation of medical evidence showing disease 
or injury that results in current disability, diagnosed or 
undiagnosed, the claim must be denied as not well-grounded.  
VAOPGCPREC 4-99; Brammer, supra.

The veteran has indicated that she has an unexplained thyroid 
condition.  Transcript, p. 14 (October 19, 1999).  On 
examination in July 1998 the veteran was diagnosed with a 
left-sided neck mass, questionable thyroid.  The examiner 
opined that it did not "feel like thyroid."  A March 1999 
psychological evaluation noted that she had an enlarged 
thyroid.  Once again, there is no medical evidence a 
diagnosed or undiagnosed disability attributed to enlarged 
thyroid.  Even assuming there were, there is no competent 
evidence of a nexus between such a disability and an 
undiagnosed illness or service in general.  

With respect to the joint pains in the veteran's legs, the 
service medical records show complaints of pain in both legs 
in February 1991.  The diagnosis was myalgia.  She testified 
to having such joint pains during the October 1999 hearing.  
Tr., p. 15.  However, the available record fails to 
demonstrate the existence of a current disability, diagnosed 
or undiagnosed, to which her complaints of joint pain in both 
legs can be attributed.  In this regard, the Board notes that 
the post-service medical records have only documented 
complaints regarding her left knee, a disability which has 
already been found to be service-connected.  


With respect to all of the above-mentioned symptoms, the 
Board emphasizes that there is a lack of competent medical 
evidence of disability pertaining to such symptoms, and not 
simply a lack of a diagnosis.  In the case of the complaints 
of fatigue, and joint pain in the legs, there is not even any 
post-service documentation of such complaints.  

No competent professional has opined that such symptoms are 
representative of any disability, to include a disability 
which the medical professionals are unable to identify and 
characterize via diagnosis.  In short, the competent medical 
evidence of record fails to show evidence of a current 
disability and the veteran's claim must be denied.  Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer, supra.  

Finally, the veteran appeared to also contend that her 
vaginal skin disability was due to an undiagnosed illness.  
See Tr., p. 12.  However, the records show that this has 
already been attributed to a known cause, and has been 
service connected and evaluated as a tinea cruris disability.  
See 38 C.F.R. § 4.118, Diagnostic Code 7813.  In addition, 
the Board notes that service records show documentation of 
problems with a vaginal rash/skin problems prior to her 
service in the Persian Gulf.  

The veteran's own opinions and statements will not suffice to 
well-ground her claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground her claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  


In this regard, the Board notes that the veteran testified in 
October 1999 to being treated by a non-VA physician for her 
thyroid condition.  Tr., p. 14.  However, she did not 
indicate that records from this physician would help to well-
ground her claim.  In fact, she indicated that they had 
actually diagnosed a thyroid condition, which would therefore 
render section 3.317 inapplicable for service-connection 
purposes.  See Tr., pp. 14-15.  Regardless, she did not 
indicate that such records would provide a nexus required to 
well-ground her claim.  In addition, the veteran did not 
identify such evidence with any degree of specificity.  See 
Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  

For the reasons and bases expressed above, the Board 
concludes that a well grounded claim of entitlement to 
service connection for a disability manifested by fatigue, 
high cholesterol, a vaginal skin disability (solely in terms 
of it being due to an undiagnosed illness), a thyroid 
condition, and joint pain in the legs, including due to an 
undiagnosed illness in this Persian Gulf war veteran, is not 
well grounded.  Accordingly, the claim must be denied.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of fatigue, 
high cholesterol, a vaginal skin disability (solely in terms 
of it being due to an undiagnosed illness), a thyroid 
condition, and joint pains in the legs, due to an undiagnosed 
illness or a basis other than an undiagnosed illness is not 
well grounded, the doctrine of reasonable doubt has no 
application to her claim.  


ORDER

Entitlement to an increased rating of 50 percent for migraine 
headaches is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  


The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for fatigue, high 
cholesterol, a vaginal skin disability (solely in terms of it 
being due to an undiagnosed illness), a thyroid condition, 
and joint pains in the legs, due to an undiagnosed illness or 
a basis other than an undiagnosed illness, the appeal is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In June 1997 the veteran submitted a claim for, in pertinent 
part, entitlement to service connection for PTSD.  In August 
1999, service connection for PTSD was granted with the 
assignment of a 30 percent rating.  

The Board notes that with respect to PTSD, this case involves 
an appeal as to the initial rating of PTSD, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (holding that in initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings).


During the October 1999 hearing the veteran's representative 
expressed disagreement with the 30 percent evaluation for 
PTSD.  Tr., p. 2; however, there is no indication that the 
veteran was ever provided with a Statement of the Case (SOC) 
pertaining to the issue of entitlement to an initial 
evaluation in excess of 30 percent for PTSD.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board finds that the veteran's claims of entitlement to 
increased ratings for tinea cruris, tinea pedis, a 
compensable rating for a left knee strain, and entitlement to 
a TDIU are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The most recent VA examination of the veteran's skin 
disorders was conducted over two years ago in December 1997.  
The December 1997 VA examination is not only over two years 
old, but is also inadequate for rating purposes.  While the 
examiner attempted to assess the nature of her skin 
disorders, no assessment of the severity of her service-
connected tinea pedis or tinea cruris was documented in the 
report.  The examiner did not assess the severity of the skin 
disabilities on the feet and on the groin.  It is therefore 
inadequate for rating purposes, and a remand for a more 
thorough and contemporaneous examination is necessary.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see also 
38 C.F.R. § 4.2.  

The most recent VA examination of the veteran's left knee 
disorder was also conducted over two years ago in December 
1997.  While the examination assessed the level of impairment 
of the left knee, it did so in a rather general manner, and 
it is not clear from the record if the claims file was 
reviewed.  Because this examination report was somewhat 
general and is more than two years old, the Board is of the 
opinion that a current VA examination should be scheduled for 
the left knee disability as well.  Peters, supra.  

The Board concludes that the issue of entitlement to a TDIU 
is inextricably intertwined with the increased rating claims 
being remanded, since the ratings of these disabilities on 
remand may affect the outcome of the claim for a TDIU.  
Therefore, the Board is addressing entitlement to a TDIU in 
the context of the development paragraphs below.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to an 
initial evaluation in excess of 30 
percent for PTSD, to include 
consideration of the applicability of 
Fenderson, supra.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case 
pertaining to the issue of entitlement to 
an initial evaluation in excess of 30 
percent for PTSD.  A reasonable period of 
time for a response should be afforded.  

4. The RO should schedule the veteran for 
a VA dermatological examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of her tinea pedis and 
tinea cruris.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated by the 
examiner in this regard.  

Any further indicated special studies 
should be conducted.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including assessing the level of, if any, 
exfoliation, exudation, itching, 
ulceration, and disfigurement caused by 
these disabilities.  The examiner should 
also comment on the effect of the 
manifestations of these disabilities on 
the ability of the veteran to perform 
average employment in a civil occupation.  

Any opinion(s) expressed as to the 
severity of the veteran's tinea pedis and 
tinea cruris should be accompanied by a 
complete rationale.  

5.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other appropriate 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of her left knee 
strain.  

The claims file, the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report should be annotated by 
the examiner in this regard.  Any further 
indicated special studies should be 
conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive ranges of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Does the service-connected left knee 
strain cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the left knee, and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  Any opinion(s) 
expressed as to the severity of the 
veteran's left knee strain should be 
accompanied by a complete rationale.  

6.  The RO should arrange for the veteran 
to undergo a VA social and industrial 
survey.  The social worker should comment 
on the degree of social and industrial 
impairment which the veteran experiences 
as the result of all of her disabilities, 
including all service-connected and 
nonservice-connected disabilities.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the social worker prior to 
the interview of the veteran.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased ratings for tinea pedis and 
tinea cruris, a compensable evaluation 
for a left knee strain, and entitlement 
to a TDIU.  In this regard, the RO should 
document its consideration of the 
applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16, 4.40, 4.45, and 4.59 (1999), as 
warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



